     Case 3:20-cv-00502-M Document 9 Filed 06/17/20                  Page 1 of 3 PageID 57



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

SHERRI HAYES                                       §
Plaintiff,                                         §
                                                   §
v.                                                 §            Civil Action No. 3:20-cv-00502-M
                                                   §
WAL-MART STORES TEXAS, LLC                         §
Defendant.                                         §

                          PLAINTIFF’S MOTION FOR LEAVE TO
                          PROCEED WITHOUT LOCAL COUNSEL

TO THE HONORABLE BARBARA M. G. LYNN:

       COMES NOW Plaintiff SHERRI HAYES and files her Motion for leave to Proceed without

Local Counsel, and would respectfully show the court as follows:

       1.      This matter was filed on January 24, 2020 in the District Court of Johnson County.

Defendant filed its Original Answer on February 21, 2020. On February 27, 2020, Defendant

removed this case to the Northern District of Texas, Dallas Division.

       2.      Plaintiff’s counsel of record, Sean Palavan, resides and maintains an office in

Houston, Texas, which is not in the same district as this Court. Nevertheless, Plaintiff’s counsel has

familiarized himself with the Local Rules of the Northern District of Texas, and he fully intends to

fulfill all duties expected by this Court as contemplated by Local Rule 83.10.

       3.      Plaintiff’s counsel is familiar with Federal Court procedures. Moreover, barring

conflicts, Mr. Palavan can readily appear in this Court upon one day’s notice for morning hearings

or the like. Mr. Palavan has been licensed in Texas since 2008, and is currently admitted to practice

in the United States District Court, Northern District of Texas. Mr. Palavan is familiar with Federal

practice, having appeared before Courts in many of the Federal districts across the state. Mr.

Palavan is also admitted to practice in the Southern District of Texas and Western District of Texas.
    Case 3:20-cv-00502-M Document 9 Filed 06/17/20                   Page 2 of 3 PageID 58



       4.      Mr. Palavan is in good standing in all jurisdictions in which he is admitted.

       5.      In light of the foregoing, Plaintiff respectfully requests that she be granted leave to

proceed without local counsel. If further information or representations are necessary, Plaintiff is

prepared to supplement this Motion upon request from the Court.



                                             PRAYER

       For the reasons cited, Plaintiff respectfully prays that the Court allow her to proceed without

designating local counsel.


                                                      Respectfully submitted,

                                                      TALABI & ASSOCIATES, P.C.


                                                      By:_/s/ Sean Palavan___________________
                                                      Mehran “Mike” Talabi
                                                      Texas Bar No: 24037579
                                                      Sean Palavan
                                                      Texas Bar No. 24058640
                                                      2930 Chimney Rock Rd., Suite 200
                                                      Houston, TX 77056
                                                      Telephone (713) 266-0529
                                                      Facsimile (713) 266-2203
                                                      spalavan@talabilawfirm.com



                             CERTIFICATE OF CONFERENCE

      I hereby certify that on May 14, 2020, I conferred with Stacy Bruce, counsel for
Defendant, and she indicated that she did not oppose this motion.


                                                      By:_/s/ Sean Palavan___________________
                                                      Sean Palavan
    Case 3:20-cv-00502-M Document 9 Filed 06/17/20                Page 3 of 3 PageID 59



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2020, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system which will send a notice of electronic filing to all
attorneys of record.


                                                    /s/ Sean Palavan_____________________
                                                    Sean Palavan
